DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-19 in the reply filed on November 29, 2021 is acknowledged. The traversal is on the grounds that the examination of all of the claims is not believed to create an undue burden on the USPTO and that the subject matter among the groups is not independent and distinct as required by statute. 
However, as previously pointed out, the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process and in the instant case, the various layers of the composite film can be made by lamination or co-extrusion. Furthermore, there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries. 
Hence, the restriction requirement is maintained and made FINAL. 
Claims 1-20 are pending of which claims 1-19 are now under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 3 and 15 recite that “the first UV curable acrylate binder in the first anti-reflective coating comprises SR351LV, SR355, SR399, tetrafunctional acrylate monomer, pentafunctional acrylate monomers, pentaerythritol Tri-Tetraacrylate (PETIA), Ebecry 140, Ebecryl 180, multifunctional oligomers, or UV resins” and claim 5 recites that the “photo initiator component in the first anti- reflective coating comprises Omnirad 184, Omnirad 819, Omnirad 1173, CPI 6976, other similar photo initiators, or any combination herein”.
	Claims 3, 5, and 15 do not comply with the requirements of 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph, given the use of trademarks and/or tradenames in the claims. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. Furthermore, a claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph.  
	Claims 9 and 19 recite that “the silica nanoparticles in the first anti- reflective coating are generally solid silica nanoparticles” and it is unclear what is meant by “generally solid”. Does “generally solid” include some hollow particles? 
	Appropriate correction or clarification is required.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0301231 A1).  
 	Yang et al. disclose an anti-reflective film (equivalent to the composite film of the claimed invention) having a stacked structure comprising a transparent substrate
(equivalent to the first transparent substrate of the claimed invention), a hard coating layer (equivalent to the first anti-reflective coating of the claimed invention). Referring to FIG. 1, an anti-reflective film 100 may include a transparent substrate 10, a hard coating layer 20, a high refractive-index layer 30, and a low refractive-index layer 40. The transparent substrate 10 may include various substrates, such as transparent polymer resins and the like, used for typical liquid crystal displays and the like.  Specifically, the substrate may include polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polyethersulfone (PES), polycarbonate (PC), polypropylene (PP), norbornene resins, and the like. The anti-reflective film 100 may include the hard coating layer, in addition to the low refractive-index layer and the high refractive-index layer.  The anti-reflective film can ensure strength and realize considerably reduced reflectance in a specific wavelength region by including the low 

layer at the same time. The hard coating layer 20 may have a thickness of about 50 nm to about 200 nm (meeting the limitations of claims 2 and 14).  The hard coating layer may be formed on the transparent substrate and can ensure strength of the anti-reflective film relating to the high refractive-index layer and the low refractive-index layer.  Thus, the anti-reflective film including the hard coat later can ensure optical properties in a relatively wide wavelength region as compared with an anti-reflective layer not including the hard coating layer, while exhibiting improved surface hardness.  In addition, within the thickness range as set forth above, the hard coating layer can prevent haze. The anti-reflective film can exhibit greatly improved optical properties by including the hard coating layer. The hard coating layer 20 may include inorganic nanoparticles (equivalent to the silica nanoparticles of the claimed invention), a 
UV-curable resin (equivalent to the UV curable acrylate binder of the claimed invention), a curing initiator (equivalent to the photoinitiator of the claimed invention), and a solvent.  As the inorganic nanoparticles, inorganic nanoparticles having been subjected to surface treatment with an acrylate compound may be used
(meeting the limitations of claim 7, 8, 17, and 18).  Here, percentage of the treated surface area to overall surface area of the nanoparticle may range from 10% to 50%.  Within this range, it is possible to realize a hard coating layer having uniform dispersibility and good transparency.  The inorganic nanoparticles may include at least one selected form the group consisting of silica, alumina, calcium carbonate, and titianium dioxide, and combinations thereof. Examples of the UV-curable resin may include ethylene glycol diacrylate, neopentyl glycol di(meth)acrylate; 1,6-hexanediol di(meth)acrylate; trimethylolpropane tri(meth)acrylate; dipentaerythritol hexa(meth)acrylate; polyolpoly (meth)acrylate; di(meth)acrylate of bisphenol A-diglycidyl ether; polyester(meth)acrylate obtained by esterification of polyhydric alcohol, 
polyhydric carboxylic acid, anhydride thereof, and acrylic acid; polysiloxane-polyacrylate; urethane (meth)acrylate, pentaerythritol tetramethacrylate, and glycerin trimethacrylate, without being limited thereto (meeting the limitations of claim 3 and 15 ). Examples of the curing initiator may include thermo/photo polymerization 
(meeting the limitations of claim 5). .
	With regards to the limitations that the ratio of the concentration of the silica nanoparticles in the first anti- reflective coating in weight percent for a total weight of the first anti-reflective coating to the concentration of the first UV curable acrylate binder in the first anti-reflective coating in weight percent for a total weight of the first anti- reflective coating is at least about 0.01 and not greater than about 1.3, the composite film has a VLT of at least about 93.0%, and the composite film has a haze value of not greater than about 3%, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art to optimize the concentration of the UV resins and the silica nanaoparticles given that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties and further given that Yang et al. specifically teach that anti-reflection effects increase with increasing difference in index of refraction.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787